DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maca (US2011/0249708) in view of Moshfeghi (US2014/0045541), Weissman (US2002/0061763) and Koontz (US5304943).
To claim 1, Maca teach a wireless repeater (10b of Fig. 1), comprising: 
a first front-end booster (4 of Fig. 1, remote unit); 
a second front-end booster (another 4 of Fig. 1); 
a main booster (2 of Fig. 1, master unit); 

a second antenna (respective 9b of Fig. 1) communicatively coupled to the second front-end booster; 
a third antenna (8b of Fig. 1) communicatively coupled to the main booster; 
a signal combiner device communicatively coupled between the main booster and the first front-end booster and the second front-end booster (obvious as exchanging signals between main booster and other front-end boosters); 
a coaxial cable communicatively coupled to the signal combiner device, wherein the coaxial cable is between the signal combiner device and the main booster, or the coaxial cable is between the signal combiner device and the first front-end booster or the second front-end booster (obvious for wired signal propagation);
But, Maca do not expressly disclose and a control unit configured to adjust an adjustable gain of the first front-end booster, an adjustable gain of the second front-end booster, or an adjustable gain of the main booster based on an expected signal loss of the signal combiner device.
	Neither instant claim does not limit all structural components of claimed repeater to reside in a single housing nor Maca teach said signal distributed antenna system to be a single housing device, but for clarification, Moshfeghi teach a repeater (mobile entity 301 of Fig. 3, paragraph 0102, as a repeater node) comprising a plurality of distributed transceivers (Fig. 2, paragraph 0102, where signal distributed antenna components reside in a single housing), which would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate into the apparatus of Maca, in order to implement an integrated repeater by design preference.

	Koontz teach applying feedback loop to compensate combiner loss (abstract, Figs. 4-5, column 5 line 1-34), which corresponds to obvious compensation implementation in Weissman above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Weissman and Koontz into the apparatus of Maca and Moshfeghi, in order to effectively implement signal gain adjustment in respective distributed transceivers.



Weissman teach wherein: 
the first front-end booster (reverse path) includes: 
a first signal power level detector (128 of Fig. 3) configured to detect a first power level of a first signal; and a first gain unit (120, 129 of Fig. 3) with a first adjustable gain configured to be applied to the first signal, the first adjustable gain adjusted based on the first power level (paragraphs 0103, 0104, 0115); 
the second front-end booster includes: 
a second signal power level detector configured to detect a second power level of a second signal; and a second gain unit with a second adjustable gain configured to be applied to the second signal, the second adjustable gain adjusted based on the second power level (same as first front-end booster taught above, as described in remote unit/distributed transceiver of Fig. 3 and paragraphs 0103, 0104, 0115); 
the signal combiner device (21 of Fig. 2) is configured to: 
receive the first signal after the application of the first adjustable gain; receive the second signal after the application of the second adjustable gain; and combine the first and second signals to form a third signal (paragraphs 0100, 0105, 0114, combining signals in reverse signal paths from multiple remote units/distributed transceivers as shown in 17, 21 of Fig. 2); and 
the main booster (14 of Fig. 2) includes: 
a third signal power level detector (56A, 56B of Fig. 2) configured to detect a third power level of the third signal; and a third gain unit (52A, 66A, 52B, 66B of Fig. 2) with a third adjustable gain configured to be applied to the third signal, the third adjustable gain adjusted based on the third power level (paragraphs 0106-0107, reverse signal path), 

a fourth signal power level detector (40 f Fig. 2) configured to detect a fourth power level of a fourth signal; and a fourth gain unit (28, 36 of Fig. 2) with a fourth adjustable gain configured to be applied to the fourth signal, the fourth adjustable gain adjusted based on the fourth power level (paragraphs 0100-0101, 0111-0112); 
wherein the signal combiner device (21 of Fig. 2) is further configured to: 
receive the fourth signal after the application of the fourth adjustable gain; and split the fourth signal into a fifth signal and a sixth signal (splitting signal from forward signal path in master unit/main booster as shown in 20, 21 of Fig. 2); 
wherein the first front-end booster (forward path) further includes: 
a fifth signal power level detector (112, 116 of Fig. 3) configured to detect a fifth power level of the fifth signal; and a fifth gain unit (102, 114 of Fig. 3) with a fifth adjustable gain configured to be applied to the fifth signal, the fifth adjustable gain adjusted based on the fifth power level (paragraphs 0102, 0113-0114, 0119-0120); 
wherein the second front-end booster further includes: 
a sixth signal power level detector configured to detect a sixth power level of the sixth signal; and a sixth gain unit with a sixth adjustable gain configured to be applied to the sixth signal, the sixth adjustable gain adjusted based on the sixth power level (same as first front-end booster taught above, as described in remote unit/distributed transceiver of Fig. 3 and paragraphs 0102, 0113-0114, 0119-0120); and 
wherein the control unit is configured to adjust the fifth adjustable gain of the first front-end booster and the sixth adjustable gain of the second front-end booster based on the expected signal loss of the signal combiner device (paragraphs 0114-0115, 0120, wherein a forward cable 

To claim 3, Maca, Moshfeghi, Weissman and Koontz teach claim 2.
Maca, Moshfeghi, Weissman and Koontz teach wherein the control unit is configured to adjust the first adjustable gain and the second adjustable gain based on the expected signal loss of the signal combiner device (paragraphs 0114-0115, 0120, wherein a forward cable loss between master unit and the specific remote unit is estimated, which means signal loss of the signal combiner/splitter in-between is included; similarly, a reverse cable loss between the specific remote unit and master unit is estimated as well, including signal loss of the signal combiner/splitter in-between).

To claim 4, Maca, Moshfeghi, Weissman and Koontz teach claim 2.
Maca, Moshfeghi, Weissman and Koontz teach wherein the control unit is coupled to the first gain unit, the second gain unit, the first signal power level detector, and the second signal power level detector, the control unit configured to receive the first power level and the second power level and to adjust the first adjustable gain and the second adjustable gain (as explained in responses to claims 1-2 above, different gain settings based on power level detections, there would be inherently multiple power level settings for the control unit to coordinate).

To claim 5, Maca, Moshfeghi, Weissman and Koontz teach claim 2.


To claim 6, Maca, Moshfeghi, Weissman and Koontz teach claim 2.
Maca, Moshfeghi, Weissman and Koontz teach wherein the control unit is configured to: adjust the first adjustable gain and the second adjustable gain to cause the first power level and the second power level to be approximately equal; and adjust the fifth adjustable gain and the sixth adjustable gain to cause the fifth power level and the sixth power level to be approximately equal (paragraphs 0010-0011, 0014, 0118 of Weissman).

To claim 7, Maca, Moshfeghi, Weissman and Koontz teach claim 2.
Maca, Moshfeghi, Weissman and Koontz teach wherein the first signal, the second signal, and the third signal are downlink signals or uplink signals (as explained above, as forward signal or reverse signal).

To claim 8, Maca, Moshfeghi, Weissman and Koontz teach claim 1.
Weissman teach wherein the signal combiner device is an active or passive device (21 of Fig. 2).

To claim 9, Maca, Moshfeghi, Weissman and Koontz teach claim 1.


To claim 10, Maca, Moshfeghi, Weissman and Koontz teach claim 2.
Maca, Moshfeghi, Weissman and Koontz teach wherein the first signal, the second signal, and the third signal are uplink signals, wherein the signal combiner device is configured to split a fourth signal into a fifth signal and a sixth signal, the fourth signal, the fifth signal, and the sixth signal being downlink signals (as explained in responses to claims 2, as forward signal or reverse signal).

To claim 11, Maca, Moshfeghi, Weissman and Koontz teach claim 2.
Maca, Moshfeghi, Weissman and Koontz teach wherein each of the first gain unit, the second gain unit, and the third gain unit includes an amplifier chain that includes one or more amplifiers and a variable attenuator (Fig. 3, paragraphs 0102-0104).

To claim 12, Maca, Moshfeghi, Weissman and Koontz teach claim 1.
Maca, Moshfeghi, Weissman and Koontz teach wherein the control unit is configured to: adjust the adjustable gain of the first front-end booster, the adjustable gain of the second front-end booster, or the adjustable gain of the main booster based on an additional expected signal loss of the coaxial cable (as explained in response to claim 1 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 6, 2021